IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                       )
                                           )      No. 69138-4-1
                      Respondent,          )
                                           )
       v.                                  )      DIVISION ONE
                                           )
DONNELL TIMOTHY WILLIAMS,                  )      UNPUBLISHED OPINION
                                           )
                      Appellant.           )      FILED:     MAR 0 4 2013

       PER CURIAM. Donnell Williams challenges his guilty plea to third degree

assault and unlawful imprisonment. His court-appointed attorney has filed a motion to

withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to

withdraw must:

       (1) be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. (2) A copy of counsel's brief should be
       furnished the indigent and (3) time allowed him to raise any points that he
       chooses; (4) the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Williams's counsel on appeal filed a brief with

the motion to withdraw. Williams was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Williams did file a

supplemental brief.
No. 69138-4-1/2


      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

       (1) Did the trial court accurately calculate Williams's offender score?

       (2) Was Williams denied effective assistance of counsel?

       (3) Was Williams the victim of institutional racism?

       (4) Was Williams denied his right to proceed prose?

       The court also considered the following issues raised by Williams in his

statement of additional grounds on review:

       (1) Did Williams receive credit for jail time served in Wisconsin?

       The issues raised by Williams and his counsel are wholly frivolous. The motion

to withdraw is granted and the appeal is dismissed.


                                For the court:




                                                2